Case: 16-11926    Date Filed: 11/30/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11926
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 2:10-cr-00025-JES-SPC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

HECTOR L. ROMAN BAEZ, JR.,
a.k.a. Tito,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 30, 2016)

Before WILLIAM PRYOR, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-11926     Date Filed: 11/30/2016    Page: 2 of 2


      Hector Baez Jr. appeals pro se the denial of his motion to correct errors in

his presentence investigation report. See Fed. R. Crim. P. 36. The district court

ruled that the elimination of criminal history points from a presentence report is

“not a ‘clerical error’ within the meaning of Rule 36.” We affirm.

      The district court did not err by denying Baez’s motion. A district court may

use Rule 36 to correct a clerical error in a judgment, Fed. R. Crim. P. 36, but the

correction “may not be used to make a substantive alteration to a criminal

sentence,” United States v. Portillo, 363 F.3d 1161, 1164 (11th Cir. 2004). Baez

moved to deduct points that had been assessed for four prior convictions on the

grounds they “did not qualify under U.S.S.G. § 4B1.2(e)(1)” and “cause[d] [him]

to have an upgrade security classification within the Federal Bureau of Prisons.”

Because a reduction in criminal history points would alter Baez’s sentencing range,

his motion does not request the type of “minor and mechanical” change allowed

under Rule 36. See id. at 1165. Baez cannot raise a substantive challenge to the

calculation of his sentence in a motion to correct a clerical error.

      We AFFIRM the denial of Baez’s motion to correct a clerical error.




                                           2